Citation Nr: 0006390	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-12 293 A	)	DATE
	)
	)


THE ISSUE

Whether a March 1998 decision by the Board of Veterans' 
Appeals denying entitlement to a rating in excess of 30 
percent for bronchial asthma should be revised or reversed on 
the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The moving party had active duty service from December 1941 
to November 1944.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the moving party as to clear 
and unmistakable error in a March 1998 Board decision.

The Board also notes that in the moving party's statement, 
received in April 1999, he, inter alia, essentially asserts a 
worsening of his service connected disability.  Because an 
increased rating based on new evidence is not before the 
Board on this motion, it is hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In a March 19, 1998 decision, the Board denied an 
increased rating for bronchial asthma, finding that the 
evidence did not show that the veteran met the criteria for 
a rating in excess of 30 percent.

2.  The moving party has alleged that an increased 
evaluation should have been granted as the evidence 
supported the claim; and specifically, that the evidence 
showed a worsening condition and daily medication; that the 
Board failed to fulfill the duty to assist the appellant in 
the development of his claim; and that the Board 
inadequately discussed or ignored the provisions of 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1997).  


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the March 19, 1998, Board decision in failing to grant an 
increased rating for bronchial asthma fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 19, 1998, the Board issued a decision denying an 
increased evaluation for service connected bronchial asthma.  
In July 1998, the moving party, inter alia, sought to 
"clarify some misstatements of fact" purportedly contained 
in the decision.  The moving party's representative filed a 
motion for reconsideration in August 1998, which was denied 
in decision of September 1998.  The Board initially construed 
the moving party's motion as a request for revision on the 
basis of clear and unmistakable error (CUE) and deferred any 
determination on the matter pending promulgation of final 
regulations.  In May 1999, after the pertinent regulations 
were promulgated, the Board informed the moving party that it 
would not consider his earlier motion for reconsideration as 
a CUE motion unless he so desired.  The moving party was 
afforded another period within which to reply, and, in July 
1999, he responded to the effect that he wanted his motion to 
be regarded as a CUE claim.  After review of the claims 
folder, his representative submitted a written brief, dated 
November 1, 1999, in support of the moving party's motion for 
revision of the Board's decision of March 19, 1998. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.


38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -
(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board emphasizes that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, one aspect on the moving party's argument is 
that the March 1998 Board decision failed to discuss whether 
the clinical record indicated evidence of an intermittent 
course of systemic (oral or parenteral) corticosteroids.  It 
is also argued that the prior Board decision failed to 
discuss whether the moving party's respiratory condition 
required daily use of systemic high dose (oral or parenteral) 
corticosteroids or immuno-suppressive medications.  

The Board observes that the March 1998 Board decision 
expressly found that the evidence of record did not 
demonstrate any recent courses of systemic (oral or 
parenteral) corticosteroids or at least monthly visits to a 
physician for required care of exacerbations due to the 
service-connected bronchial asthma.  Moreover, the subject 
decision noted that the moving party did not even take 
inhalers on a regular basis.  The latter observation is 
bolstered by a notation in the May 1997 pulmonary function 
test to the effect that the veteran used Azmacort and 
albuterol on an as needed basis.  
In another aspect of his motion, the moving party essentially 
disputed certain evidence, notably whether he had complaints 
of any kind in an October 1996 clinical report.  The moving 
party also claimed to be on daily medication including 
Azmacort, Vancenase, Lexofenadine and erythromycin and that 
using his history of smoking was not legitimate because of 
the long passage of time since he smoked cigarettes.  Such 
allegations does not constitute a valid claim of CUE.  As 
stated by the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court"), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In one sense, the moving party has raised a generic 
allegation of error concerning the March 1998 Board decision, 
but not necessarily the discrete issue of CUE.  The moving 
party has alleged that the March 1998 decision was the 
product of error essentially because the decision failed to 
consider subsequent findings, which he claimed demonstrated 
the presence of complaints in the subject October 1996 
clinical record.  However, subsequent findings do not serve 
as a basis for disputing earlier findings.  See 38 C.F.R. 
§ 20.1403(d)(1).

The Board observes that the subject clinical records report 
the matters as referenced in the March 1998 Board decision.  
Thus, the moving party's arguments, in another sense, 
represent clear-cut examples of disagreement as to how the 
evidence was interpreted and evaluated, and as such cannot 
constitute a basis for a finding of CUE.  See 38 C.F.R. 
§ 20.1403(d)(3); see also Luallen, supra.

From the argument advanced, it seems the moving party also 
equates his usage of inhalers, some of which may contain 
corticosteroids, with oral or parenteral corticosteroids.  
However, the record does not demonstrate that inhalers used 
in this case are identical with oral or parenteral 
corticosteroids.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and may not provide 
its own unsubstantiated medical conclusions).  The Board 
additionally observes that use of inhalers is specifically 
contemplated by a 30 percent evaluation under Diagnostic Code 
6602; whereas, oral or parenteral corticosteroids are only 
contemplated at the higher evaluation levels.  Applying 
rudimentary principles of statutory construction, the 
diagnostic criteria themselves suggest that inhalers are 
different in kind from oral or parenteral corticosteroids. 

With respect to the moving party's November 1999 brief 
submitted by his representative, the argument there in 
essence is founded on a "fail[ure] to discuss" certain 
matters.  It bears emphasis that it is not argued that the 
March 1998 decision failed to consider certain evidence; 
rather the argument develops into that there was some 
deficiency with respect to discussion.  The Board construes 
such arguments to constitute a challenge to the adequacy of 
the reasons and basis of a prior final Board decision.  The 
Board is aware of no authority specifically addressing 
whether a CUE challenge is properly constituted on the basis 
that the reasons and bases were inadequate in a prior final 
decision.

The Board observes that any necessity for a more exhaustive 
discussion of oral or parenteral corticosteroids in the 
context of the pertinent Diagnostic Code, i.e. the gravamen 
of error advanced by the moving party, does not arise until 
the record supports that such medication was dispensed/used.  
To the extent of any deficiency in the record in that regard, 
the alleged errors claimed by the moving party amount to no 
more than a potential duty to assist on the part of VA.  
However, VA's failure in its duty to assist, even if true, 
cannot form a basis for a claim of clear and unmistakable 
error because such a breach creates only an incomplete, 
rather than an incorrect, record.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  

Accordingly, the Board finds that the moving party's 
allegation of clear and unmistakable error in the March 19, 
1998, Board decision in failing to grant an increased rating 
for bronchial asthma fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1403, 1404 (1999).  Accordingly, the 
motion is denied. 










ORDER

The motion for revision of the March 19, 1998 Board decision 
on the grounds of CUE is denied.




		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals


 


